Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00109-CV

                           CHIMAX AUTO SALES INCORPORATED,
                                       Appellant

                                                  v.

                             Robert GONZALEZ and Marisol Rodriguez,
                                          Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2020CV01659
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 2, 2021

DISMISSED

           On May 26, 2021, appellant filed its “Notice of Dismissal of Appeal” moving this court to

dismiss its appeal. Appellant’s motion to dismiss its appeal is GRANTED, and this appeal is

DISMISSED. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not indicate that the parties

agreed otherwise, costs are taxed against the appellant. See TEX. R. APP. P. 42.1(d).

                                                   PER CURIAM